Citation Nr: 0402814	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  93-13 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a low back 
disability.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The late veteran served on active duty from August 1962 to 
August 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on initial appeal from a March 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon, which determined that the veteran had not 
submitted new and material evidence in order to reopen his 
previously denied claims of entitlement to service connection 
for a psychiatric disorder and a low back disability.

The Washington, D.C., VA Regional Office (RO) is the agency 
of original jurisdiction.

In a September 2000 appellate decision, the Board determined 
that the veteran had submitted evidence which was new and 
material to his claims of entitlement to VA compensation for 
a low back disability and a psychiatric disorder.  The claims 
were reopened and remanded to the RO for evidentiary 
development and a de novo review on the merits.  In a July 
2002 decision, the RO denied both of the reopened service 
connection claims.  The case was returned to the Board in 
August 2002.  

In a decision promulgated on October 10, 2002, the Board 
denied the veteran's claims of entitlement to service 
connection for a psychiatric disorder and a low back 
disability. On October 29, 2002, the veteran filed a timely 
Notice of Appeal from the October 10, 2002, Board decision 
with the United States Court of Appeals for Veterans Claims 
(Court).  

In an order dated June 4, 2003, the Court noted that on March 
5, 2003, it had been informed by the Secretary of Veterans 
Affairs (Secretary) of the veteran's death in January 2003.  
The Secretary moved to dismiss the instant appeal for lack of 
jurisdiction.  On March 13, 2003, the Court ordered the late 
veteran's estate to show cause, within 50 days, why the 
October 10, 2002, Board decision should not be vacated.  The 
veteran's estate did not respond to the Court's order within 
the allotted time.  

The Court held that, pursuant to Landicho v. Brown, 7 Vet. 
App. 42 (1994), the appropriate remedy in this case is to 
vacate the Board decision from which the appeal was taken, 
causing the underlying RO decisions to be vacated as well, 
and to dismiss the appeal.

By order of June 4, 2003, the Court vacated the October 10, 
2002 Board decision, which had the legal effect of nullifying 
the previous merits adjudication by the RO, and dismissed the 
appeal for lack of jurisdiction.


FINDINGS OF FACT

1.  On March 5, 2003, the United States Court of Appeals for 
Veterans Claims was notified by the Secretary of Veterans 
Affairs that the veteran had died on January [redacted], 2003.

2.  Pursuant to an order of June 4, 2003, the United States 
Court of Appeals for Veterans Claims vacated the Board's 
decision of October 10, 2002, due to the death of the 
veteran.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died on January [redacted], 2003, during the pendency of 
his appeal to the Court.  In an order dated June 4, 2003, the 
Court held that, pursuant to the holding in Landicho v. 
Brown, 7 Vet. App. at 44 (1994), substitution of the 
appellant was not permissible in the case where the appellant 
is a veteran who dies while the denial by the Board of the 
veteran's claim for disability compensation under Chapter 11 
of Title 38, U.S. Code, was pending at the Court.  

The Court held that the appropriate remedy is to vacate the 
Board decision from which the appeal was taken and to dismiss 
the appeal for a lack of jurisdiction. Landicho v. Brown, 7 
Vet. App. at 54 (1994).

The Court explained that this was done to ensure that the 
Board decision and the underlying RO decision would have no 
preclusive effect in the adjudication of any accrued-benefits 
claims derived from the veteran's entitlements. Id.

The Court also noted that vacating the Board decision had the 
legal effect of nullifying the previous merits adjudication 
by the RO because that decision had been subsumed by the 
decision of the Board.

As a matter of law, veteran's claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243 - 44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333 - 34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. §  20.1302 (2003).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2003).


ORDER

The appeal is dismissed.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



